DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunashima (US 2021/0279477) in view of Tang Yong Chao (CN106515556A).
	Regarding claim 1, Tsunashima teaches a sensor lamp unit for an automatic drive vehicle, comprising; a passive type sensor device that detects an electromagnetic wave from outside and that acquires image data (e.g., fig. 25, paragraphs 0207-0208), an active type sensor device that detects a reflected wave of an electromagnetic wave which is irradiated, and that acquires detection data (e.g., paragraphs 0207-0208), and a turn lamp (e.g., paragraph 0200).
Tsunashima as shown in the figs (e.g., figs. 1a-1b,4b,22 and 26) shows the imaging/sensor devices attached on an outer surface of each of left and right side walls of the vehicle, are placed of each of left and right side walls of the vehicle; but is silent in regards to the location of the sensors with 
It is noted that placing the sensor units in up and down and/or lower or upper with respect to the turn lamp, consider as sensor units in the vicinity of the turn lamp, and/or any desired location, consider to be obvious to one skilled in the art, since the location of the sensors can be modified based on the desired use and application. For further clarification, Tang in the same field of endeavor (e.g., abstract and throughout disclosure) teaches a multifunctional vehicle lamp, where sensor devices are installed on a lampshade of the vehicle lamp, e.g., turn signal lamp, thus consider to be equivalent to the claimed feature.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Tsunashima, by placing the sensor devices in the vicinity of the turn signal lamp, so that obstacle detection and image observation in a large angle range and with no dead zones are formed, as suggested by Tang.
Regarding claim 7, the combination of Tsunashima and Tang teach the sensor lamp unit for the automatic drive vehicle according to claim 1, wherein the turn lamp is provided at an uppermost part, the passive type sensor device is provided at a lowermost part, and the active type sensor device is provided at an upper part adjacent the passive type sensor device (e.g., please refer to placing sensor units, as discussed in claim 1 above).
Regarding claim 8, the combination of Tsunashima and Tang teach the sensor lamp unit for the automatic drive vehicle according to claim 1, wherein the sensor lamp unit comprises a single housing (e.g., abstract of Tang).
Regarding claim 9, the combination of Tsunashima and Tang teach the sensor lamp unit for the automatic drive vehicle. The combination is silent in regards to, discharge hole to discharge water.

Regarding claim 10, the combination of Tsunashima and Tang teach the sensor lamp unit for the automatic drive vehicle according to claim 1, wherein the passive type sensor device is a camera which
acquires visible image data for an electronic mirror in the automatic drive vehicle (e.g., fig. 25, paragraphs 0207-0208 of ‘477, also abstract of ‘556).
	Regarding claim 11, the combination of Tsunashima and Tang teach the sensor lamp unit for the automatic drive vehicle according to claim 1, wherein 0 the image data acquired by the passive type sensor device and the detection data acquired by the active type sensor device are integrated and used for a detection process of an obstacle around the vehicle (e.g., paragraphs 0002,0064 of ‘477, also abstract of ‘556).
5.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunashima (US 2021/0279477) in view of Tang Yong Chao (CN106515556A) further in view of Hicok et al. (US 2019/0265703).
Regarding claim 2, the combination of Tsunashima and Tang teach the sensor lamp unit for the automatic drive vehicle according to claim 1. as for the, the automatic drive vehicle comprises; a first front side window provided at an upper part of each of the left and right side walls, a second front side window provided on each of the left and right side walls, at a position below a lower end of the first front side window, and at a front side in relation to a rear end of the first front side window, and a slide door provided on at least one of the side walls and which slides in a front-and-rear direction, is related 
In view of the above teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement and modify the location of the sensor units based on the desired application.
Regarding claim 3, the limitations, the sensor lamp unit for the automatic drive vehicle according to claim 1, wherein the automatic drive vehicle comprises; a first rear side window provided at an upper part of each of the left and right side walls, a second rear side window provided on each of the left and right side walls, at a position below a lower end of the first rear side window, and at a rear side in relation to a front end of the first rear side window, and a slide door provided on at least one of the side walls and which slides in a front-and-rear direction, and the sensor lamp unit is provided, on the side on which the slide door is provided, at a position below the lower end of the first rear side window, at a front side in relation to a front end of the second rear side window, and at a rear side in relation to a rear end of the slide door when the slide door is slid rearward, are substantially similar to claim 2 above, and therefore please refer to analysis on claim 2 above.

Regarding claim 5, the combination of Tsunashima, Tang and Hicok teach the sensor lamp unit for the automatic drive vehicle according to claim 2, wherein an operation portion for an operator is provided inside the automatic drive vehicle, near the first front side window on the side wall on which the slide door is provided, and the sensor lamp unit is provided at a position which at least partially overlaps the operation portion in the front-and-rear direction of the vehicle (e.g., fig. 26, paragraph 0218 of ‘477, and figs. 27-29, paragraphs 0028,0235-0236 of ‘703).
Regarding claim 6, the combination of Tsunashima, Tang and Hicok teach the sensor lamp unit for the automatic drive vehicle according to claim 2, wherein the passive type sensor device is a camera which acquires visible image data, and is provided at a position where an outer surface of the slide door can be imaged, on a side, of the automatic drive vehicle, on which the slide door is provided (e.g., fig. 2a, paragraphs 0128,0130,0134 of Hicok).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,

	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482